In the

        United States Court of Appeals
                   For the Seventh Circuit
                      ____________________
No. 19-3380
JONATHAN OKERE and STELLA OLUCHI OKERE,
                                    Plaintiffs-Appellants,
                                   v.

UNITED STATES OF AMERICA and MICHAEL R. POMPEO,
                                    Defendants-Appellees.
                      ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
            No. 1:18-cv-5024 — Joan B. Gottschall, Judge.
                      ____________________

SUBMITTED* DECEMBER 16, 2020 — DECIDED DECEMBER 21, 2020
                 ____________________

    Before WOOD, SCUDDER, and ST. EVE, Circuit Judges.
   SCUDDER, Circuit Judge. Jonathan Okere and Stella Oluchi
Okere are United States citizens who have spent years trying
to get their eight-year-old son from Nigeria to the United
States. The Okeres sued in 2018 and in an amended complaint

    * This court granted the appellants’ unopposed motion under Circuit
Rule 34(e) to waive oral argument. The case is therefore submitted on the
briefs and record.
2                                                  No. 19-3380

asserted that, although their son had ﬁnally received a travel
document from the State Department, he has been prevented
from boarding a ﬂight to the United States. The district court
dismissed the Okeres’ complaint for lack of subject matter ju-
risdiction and we aﬃrm.
                               I
    In 2017 the Okeres applied on behalf of their son to the
United States Consulate General in Lagos, Nigeria for a “cer-
tiﬁcate of identity.” As its name implies, this document vali-
dates the identity of a person living abroad who purports to
be a United States citizen but has not presented enough evi-
dence of citizenship to obtain a passport. See 8 U.S.C.
§ 1503(b). After a year of waiting for a decision on the appli-
cation, the Okeres sued in federal court, alleging that the Con-
sulate General’s excessive delay was tantamount to a denial.
Several months later, the Consulate General approved the ap-
plication and issued the requested certiﬁcate.
    The federal lawsuit continued, however, because the
Okeres hit another roadblock. In an amended complaint, they
asserted that the Consulate General refused to verify the cer-
tiﬁcate’s authenticity with the two airlines with which they
had booked ﬂights for their son to travel to the United States.
Without this added layer of authentication from the State De-
partment, the Okeres alleged, their son has been unable to
board a ﬂight.
    The district court dismissed the amended complaint for
lack of subject matter jurisdiction. The Okeres, while under-
standably frustrated, identiﬁed no legal authority compelling
the Consulate General to verify the authenticity of the certiﬁ-
cate to the airlines. From there the district court denied the
No. 19-3380                                                      3

Okeres leave to ﬁle a second amended complaint, concluding
that they remained unable to identify any basis for federal ju-
risdiction. None of the federal statutes the Okeres invoked
confers jurisdiction. Nor, the district court continued, do any
of the provisions identiﬁed in the State Department’s Foreign
Aﬀairs Manual create individual rights or impose enforceable
duties on a Consulate General when issuing a certiﬁcate of
identity.
   The Okeres now appeal.
                                II
   The district court was right to dismiss the amended com-
plaint and to deny the Okeres’ request to ﬁle a second
amended complaint.
    The Okeres start from the correct statute by invoking
28 U.S.C. § 1331, through which Congress gave federal courts
“original jurisdiction of all civil actions arising under the Con-
stitution, laws, or treaties of the United States.” But the next
step is where they fall short, as the Okeres fail to advance any
privately enforceable claim arising under federal law. See Va-
den v. Discover Bank, 556 U.S. 49, 60 (2009) (explaining that un-
der the “longstanding well-pleaded complaint rule,” a case
“‘arises under’ federal law ‘only when the plaintiﬀ’s state-
ment of his own cause of action shows that it is based upon
[federal law]’” (quoting Louisville & Nashville R.R. Co. v. Mott-
ley, 211 U.S. 149, 152 (1908))). Put diﬀerently, § 1331 itself does
not confer subject matter jurisdiction; rather, a complaint
must point to an underlying source of federal law that sup-
plies the plaintiﬀ with a cause of action. See Bennett v. Sw. Air-
lines Co., 484 F.3d 907, 909 (7th Cir. 2007) (“In the main, a claim
‘arises under’ the law that creates the cause of action.”).
4                                                    No. 19-3380

     The Okeres contend that the court erred in dismissing
their complaint for lack of jurisdiction. In their view, jurisdic-
tion exists because their cause of action arises under a provi-
sion of the Administrative Procedure Act, 5 U.S.C. § 702. The
APA, the argument runs, authorizes judicial review because
they have been aggrieved by a ﬁnal agency action—the Con-
sulate General issuing the certiﬁcate without verifying its au-
thenticity with the airlines—and have no other recourse. But
the APA does not provide a basis for jurisdiction here. The
Supreme Court has long held that the APA does not supply
an independent source of subject matter jurisdiction to chal-
lenge agency actions in federal court: jurisdiction must be
conferred by some other statute. See Lightfoot v. Cendant
Mortg. Corp., 137 S. Ct. 553, 561 (2017); Califano v. Sanders, 430
U.S. 99, 104–05 (1977). The Okeres suggest that 8 U.S.C.
§ 1503(b), which outlines the process for applying for a certif-
icate of identity, is such a statute. But nothing in § 1503(b) im-
poses any duty upon the Consulate General to verify, trans-
mit, or take any other action on a certiﬁcate of identity once it
is issued.
    The Okeres seem to no longer contend that the State De-
partment’s Foreign Aﬀairs Manual creates a duty enforceable
in mandamus in federal court. Waiver aside, the district court
properly concluded that the Okeres did not identify anything
in the language of the Manual that creates a clear, nondiscre-
tionary duty for the Consulate General to take particular ac-
tion following the issuance of a certiﬁcate of identity.
    As another possible basis for jurisdiction, the Okeres point
to 28 U.S.C. § 1346(a)(2), the so-called Little Tucker Act, which
gives district courts jurisdiction over non-tort civil actions
against the United States for damages up to $10,000 by
No. 19-3380                                                     5

waiving the government’s sovereign immunity. See United
States v. Bormes, 568 U.S. 6, 10 (2012); United States v. Norwood,
602 F.3d 830, 833 (7th Cir. 2010). But § 1346(a)(2) does not con-
fer jurisdiction over claims for injunctive and declaratory re-
lief, as the Okeres seek here. See Richardson v. Morris, 409 U.S.
464, 464–65 (1973); Norwood, 602 F.3d at 833. And even if the
Okeres sought money damages, they would need to identify
an independent source of federal law that would allow such
a remedy to be pursued through a cause of action in federal
court. See United States v. Mitchell, 463 U.S. 206, 218 (1983);
Norwood, 602 F.3d at 834.
    Without subject matter jurisdiction, the district court had
no choice but to dismiss the Okeres’ complaint. And, in these
circumstances, we see no abuse of discretion in the court’s de-
clining the Okeres’ request to try to replead federal claims.
                               III
    This outcome is most unsatisfying, for it is impossible to
read the parties’ briefs without concluding that something
else is going on here. For reasons entirely unclear to us, the
State Department seems unwilling to help the Okeres as citi-
zens to break the gridlock and see their minor son board a
ﬂight to the United States. Perhaps some valid reason exists
that the Department appropriately wishes to remain conﬁ-
dential. If not, we hope that today’s opinion will prompt
someone with authority to end this impasse, take a fresh look
at the matter, and, with the fairness that has marked the De-
partment’s decorated history since 1789, give the Okeres a
straight answer or lend a compassionate, understanding hand
6                                                 No. 19-3380

of assistance in uniting an eight-year-old boy with his parents
in the United States.
                                                  AFFIRMED.